Citation Nr: 0604327	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-29 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel







INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2003 rating action of the decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona, that denied service connection for 
bilateral eye condition.


FINDING OF FACT

There is no competent evidence showing that the veteran 
currently suffers from a bilateral eye disability, other than 
refractive error.


CONCLUSION OF LAW

A bilateral eye disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 4.9 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in May 2002 and April 2004, the RO advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  
He was advised of the type(s) of evidence needed to 
substantiate his claim for service connection.  The May 2002 
and April 2004 letters therefore collectively provided the 
notice of all four elements that were discussed above.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The January 2003 rating decision, March 2004 statement of the 
case (SOC), and May 2004 supplemental statement of the case 
(SSOC), collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for service 
connection.  The March 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.

Service medical records are associated with the claims file.  
Records and reports from VA and non-VA health providers have 
also been obtained, including, but not limited to, the 
Phoenix VA Medical Center (VAMC), the Show Low VA Outpatient 
clinic (OPC), and Dr. Balfour.  The veteran was afforded a VA 
examination in December 2002 for the purpose of determining 
the nature and etiology of his claimed bilateral eye 
disorder.  The Board therefore finds that VA has satisfied 
its duty to notify (each of the four content requirements) 
and the duty to assist pursuant to the VCAA.   See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.


Service connection

The veteran contends that he currently suffers from a 
bilateral eye condition, resulting in chronic pain, that had 
its initial onset during, or is etiologically related to 
active service. 

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercedo-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi,  3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

Service records indicate that the veteran suffered combat 
related wounds to the left leg and left eye in 1969.  This is 
documented in the service record by an entry dated in April 
1969 that states "Frg WND L Eye & L ARM".  This brief 
annotation is the only entry relating to an eye injury.  
There are no subsequent entries related to an eye injury or 
the residuals of the same.  Upon entry into active duty in 
October 1967, the veteran was diagnosed as having defective 
vision, 20/100 bilaterally, corrected to 20/25 on the right 
and 20/30 on the left.  On separation examination in October 
1969, the veteran had vision of 20/100 bilaterally, corrected 
to 20/20 bilaterally.  It was noted that he wore glasses to 
read.

Nevertheless, there is no clinical evidence of any present 
eye disability.  A report received from Dr. Balfour dated in 
February 2002 is negative for a diagnosis of a disability of 
the eyes.  The veteran's vision was 20/300 bilaterally, 
corrected to 20/30.  Refractive error of the eye is not a 
disease or injury within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2005).

When the veteran was examined by VA in December 2002, it was 
determined that he had no eye pathology.  Corrected vision 
was 20/20 bilaterally.  The only other reference to the 
patient's claimed bilateral eye disorder occurs in a December 
2003 VA psychiatric report which states that the veteran has 
eye pain.  In other words, the veteran's medical record is 
completely devoid of any eye related diagnosis.  

The veteran asserts that his present eye pain is 
etiologically related to wounds he received from an explosion 
during combat in service.  However, the veteran, as a layman, 
is not competent to give a medical opinion on the etiology of 
a condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

The only indication of the claimed bilateral eye disorder is 
that the veteran suffers from eye pain.  The Court held that 
a symptom, such as pain, alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability.  Without a pathology to 
which his reported eye pain can be attributed, there is no 
basis to find a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  The veteran's eye pain is not, standing alone, a 
current eye disability.  

While the veteran is competent to state that he suffers from 
eye pain, he has failed to provide any competent evidence 
showing a current eye disability.  As discussed above, 
entitlement to service connection for disease or injury is 
limited to cases in which such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of proof of a present disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran's claim for service connection for a 
bilateral eye disorder must be denied because the first 
essential criterion for the grant of service connection, 
competent evidence of the disability for which service 
connection is sought, has not been met.  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  Id.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for bilateral eye disorder and 
that, therefore, the provisions of § 5107(b) are not 
applicable.


ORDER

Entitlement for service connection for bilateral eye 
disability is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


